Citation Nr: 1436489	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which entitlement to a TDIU was denied.  

In a September 2012 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision (single judge), the Court vacated the Board's September 2012 decision and remanded the matter to the Board for further proceedings consistent with its decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the Memorandum Decision and review of the claims file, the Board finds that further development is necessary regarding the claim for a TDIU.

The Court indicated that the Board provided inadequate reasons and bases for denying the Veteran's TDIU claim.  The Court noted that the Board failed to ensure compliance with its August 2011 remand directives because it relied on an inadequate VA opinion (September 2011) and addendum opinion (June 2012).  Namely, the VA opinions were based upon an inadequate factual basis.  As such, a new examination is warranted to determine whether the Veteran's service-connected disabilities alone render her unable to obtain and maintain substantially gainful employment.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the effects of all of her service-connected disabilities on her employability, including a UTI disability, total hysterectomy with bilateral salpingo-oophorectomy, a right fifth toe disability, and hysterectomy scar with keloid formation.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities as a whole.  The claims file, along with a copy of this Remand, must be made available to and reviewed by the examiner.

Based on examination findings, the Veteran's lay reports, and other evidence contained in the claims file, the examiner must offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of her service-connected disabilities.

The examiner  must consider the Veteran's educational and occupational background in determining whether she is unable to secure or maintain gainful employment in light of her service-connected disabilities (standing alone), without reference to any nonservice-connected disabilities or her age.  The examination report must include a complete rationale for all opinions expressed.

2.  The RO should then readjudicate the issue on appeal after ensuring that the above instructions have been complete.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



